—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered May 15, 1997, convicting defendant, after a nonjury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the sentence and remanding for resentencing in accordance with CPL 400.15 and 400.16, and otherwise affirmed.
Given the complete absence of any indication in the record that the sentencing court followed any of the procedures required by CPL 400.15 and 400.16 for sentencing defendant as a persistent violent felony offender, we vacate the sentence and remand for resentencing in the interest of justice.
Defendant’s claim that his on-the-scene identification by the complainant should have been suppressed is not properly before this Court. This claim was raised in a CPL 440.10 motion, which was denied, and defendant failed to obtain leave to appeal (see, People v Bailey, 275 AD2d 663, lv denied 95 AD2d 960). In any event, this claim was expressly waived at trial (People v Kassebaum, 95 NY2d 611, 621-622) and is without merit (People v Duuvon, 77 NY2d 541). Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.